MEMORANDUM **
Ernesto Castillo-Rojas appeals from the 87-month sentence imposed following his *787guilty-plea conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We reject the government’s contention that the invited error doctrine precludes us from considering the merits of this appeal. See United States v. Perez, 116 F.3d 840, 845 (9th Cir.1997) (en banc).
Castillo-Rojas contends that the district court erred by applying a two-level enhancement for possession of a dangerous weapon pursuant to U.S.S.G. § 2Dl.l(b)(l). Upon review, we conclude that the district court properly found that Castillo-Rojas’s co-defendant possessed firearms in connection with the offense, and that the possession of firearms in connection with a major drug sale was reasonably foreseeable. See United States v. Ortiz, 362 F.3d 1274, 1277-78 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.